                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


SHAWN EUBANKS,

        Plaintiff,

      v.                                                 Case No. 18-CV-663

BRIAN FOSTER,
CO J. DORN,
GWENDOLYN VICK,
CAPTAIN THEANDER, AND
SGT. BEAM,

       Defendants.


                                   SCREENING ORDER


           Shawn Eubanks is a Wisconsin state prisoner representing himself. This matter is

before me for screening of Eubanks’ amended complaint.

        I have jurisdiction to screen the amended complaint based on Eubanks’ consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s limited

consent to the exercise of magistrate judge jurisdiction as set forth in the Memorandum of

Understanding between the Wisconsin Department of Justice and this Court.

                                     Background

        Previously, I screened the original complaint and determined that it attempted to

improperly bring unrelated claims in a single case. (ECF No. 12 at 4.) I determined that

Eubanks’ claims against Officer Dorn, Warden Foster, and Nurse Vick belonged in one case

and that his claims against Officer Pohl and Captain Theander, if any, belonged in another

case. (Id. at 5-6.)
       Regarding the claims against Dorn, Foster and Vick, I found that Eubanks stated an

excessive force claim against Officer Dorn based on allegations that the officer closed his

hand in the trap door on April 22, 2018, and allegedly assaulted him on April 24, 2018. (Id.

at 5.) I also determined that Eubanks appeared to advance a failure to protect claim against

Warden Foster based on allegations that he wrote a letter the warden the day after the April

22, 2018 assault but that the warden allowed Officer Dorn to have contact with Eubanks

after that incident. (Id. at 3, 5.) I also directed Eubanks to include more information in his

amended complaint related to his allegations that Nurse Vick witnessed the April 22, 2018,

incident and that she allegedly denied him immediate medical attention. (Id. at 3, 5.)

       I determined that Eubanks’ claim against Pohl – that the officer told him to get down

and bend over if he wanted his morning meal tray – belonged in another case. (Id. at 4, 6.) I

also determined that Eubanks claim against Theander – that he used a Taser on Eubanks

without warning after finding Eubanks defending himself from an attack from another

inmate – belonged in another case. (Id. at 4, 6.)

       I directed Eubanks to file an amended complaint incorporating only properly related

claims. (Id. at 5.) Eubanks was advised that he could bring any unrelated claim not pursued

in this action in another case. (Id.)




                                               2
                              Screening Eubanks’ Amended Complaint

       Eubanks’ Allegations

       First, Eubanks alleges that he prematurely filed his original complaint before he

exhausted administrative remedies, but that he completed the exhaustion process before he

filed his amended complaint. According to Eubanks, he finished exhausting administrative

remedies as to his claim against defendant Theander on June 6, 2018, and he completed the

exhaustion process as to his claim against defendant Dorn on May 19, 2018. Eubanks filed

the original complaint in this case on April 26, 2018, and he filed his amended complaint on

July 13, 2018.

       In his amended complaint, Eubanks alleges that on April 20, 2018, he and another

prisoner had “heated words” on the basketball court. (ECF No. 13 at 6.) The other inmate

then physically assaulted Eubanks. Id. at 7. Defendant Theander allegedly arrived in the

gym and “without giving the prisoners a cease and abate the prisoners’ actions, decided to

discharge Theander’s taser gun into … Eubanks.” (Id.) Eubanks has back injuries which

include visible bulging discs that cause excruciating back pain. He filed an inmate complaint

and, in reviewing the inmate complaint, defendant Warden Foster was allegedly

“deliberately indifferent to the misuse of force employed by Theander.” (Id. at 7-8.) Eubanks

claims that Theander’s use of force was malicious and sadistic. (Id. at 9.)

       Next, Eubanks alleges that on the morning of April 22, 2018, defendant Officer Dorn

summoned him to the cell front to be handcuffed for a visit with the Health Service Unit.

(Id. at 10.) He states that as he stuck his right hand out of the “tray-trap slot in the cell

door,” Dorn slammed the steel door on his right hand and applied pressure for ten to fifteen

seconds while yelling for assistance from other staff members. (Id.) During this time,

                                               3
Eubanks was yelling in pain and asking defendant Dorn why he was doing this. (Id.) When

the other staff members arrived at the cell, Dorn released pressure on the trap door so that

Eubanks could pull his hand back in the cell. (Id.) Eubanks alleges that Dorn’s malicious

and sadistic use of force caused a “deep laceration” in his right hand. (Id.)

       Eubanks also alleges that defendant Nurse Vick stood by and permitted defendant

Dorn to assault him. (Id.) He also alleges that Vick chose not to provide any medical

treatment to Eubanks for either hand. (Id.)

       Eubanks alleges that on the morning of April 23, 2018, defendant Dorn ordered him

to go to the back of his cell and kneel, facing away from the cell door, to get his breakfast

meal. (Id. at 11.) When Eubanks asked why he had to do this, another officer allegedly

stated “’Just get the fuck down’ or words to that effect.” (Id.) Eubanks states that he stood

there stunned and the two officers decided not to give him a breakfast tray. (Id.) He alleges

that he later learned that he was given a “back-of-cell” security precaution “where a prisoner

must retreat to the rear of the cell, kneel on the cement floor and either bend forward or

place his hands on the top of the head while officers at the cell front insert the meal tray . . .

into the cell[.]” (Id.) According to Eubanks, he did not do anything to justify his placement

on the restriction and he was placed on it in violation of policy. (Id.)

       Eubanks alleges that on April 28, 2018, he wrote to defendant Sergeant Beam and

told him that defendant Dorn smashed his hand in the trap door and that he fears for his

safety because he is forced to have contact with Dorn. (Id. at 11-12.) The next day, Eubanks

allegedly wrote to Waupun’s security director, Anthony Meli (not a defendant) and reported

that he feared Dorn. (Id. at 12.) Eubanks alleges that on April 30, 2018, Meli responded



                                                4
with the following: “I am aware of the incident as you were being disruptive at the cell door.

[T]he matter has been reviewed a[nd] video preserved.” (Id.)

       Eubanks alleges that on May 1, 2018, he wrote to defendant Theander, the

segregation second shift supervisor, and told him that he had been on back-of-cell restriction

for a week for no reason. (Id.) He told Theander that he has serious back issues and that

bending down and back up hurt his back. (Id.) Eubanks also alleges that on May 4, 2018, he

wrote to Captain Tritt (not a defendant) and told him that the back-of-cell restriction was

hurting his back. (Id. at 13.) He also states that he contacted defendant Warden Foster and

asked him to “review the matter and change the policies in the segregation unit” but that

Foster did not respond. (Id.)

       Eubanks seeks injunctive and declaratory relief. (Id. at 13-14.) He also seeks

damages. (Id. at 15-16.)

        Analysis

       The law requires the Court to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint if the plaintiff raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       To state a claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the



                                                5
plaintiff pleads factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2) the

defendant was acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a pro se

plaintiff’s allegations, “however inartfully pleaded,” a liberal construction. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Here, like his original complaint, Eubanks’ amended complaint attempts to bring

unrelated claims in the same case. Specifically, and as explained in the order screening his

original complaint, Eubanks’ claim that defendant Theander maliciously and sadistically

used a Taser on him is not related to his claim that defendant Dorn used excessive force on

him. Thus, Eubanks may not proceed on both claims in this case. See Fed. R. Civ. P. 18(a),

20(a)(2); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

       In addition, Eubanks alleges that he did not exhaust his administrative remedies as to

his claims against Theander and Dorn until after he filed this case. The Prison Litigation

Reform Act’s exhaustion provision states that, “No action shall be brought with respect to

prison conditions [under 42 U.S.C. § 1983], or any other Federal law, by a prisoner confined

in any jail, prison or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is an affirmative defense and

prisoners are not required to plead that they exhausted administrative remedies. See Jones v.

Bock, 549 U.S. 199, 216 (2007); Pavey v. Conley, 544 F.3d 739, 740-41 (7th Cir. 2008); Kincaid

                                               6
v. Sangamon Cnty., 435 Fed. Appx. 533, 536 (7th Cir. 2011). But a district court may dismiss

a complaint where the existence of a valid affirmative defense, such as the failure to

exhaust, is plain from the face of the complaint. Id. (quoting Turley v. Gaetz, 625 F.3d 1005,

1013 (7th Cir. 2010)).

       In Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004), the Court of Appeals for the

Seventh Circuit explained that administrative remedies must be fully exhausted before a

prisoner brings a case. A lawsuit must be dismissed, without prejudice, even if the prisoner

exhausts his administrative remedies during its pendency. Id. Thus, Eubanks’ claims against

Theander and Dorn are subject to dismissal for failure to exhaust because he alleges that he

did not complete the exhaustion process until after he filed the complaint in this case. Id. at

401.

       That leaves Eubanks’ allegations that defendant Nurse Vick stood by and permitted

Dorn to assault him and that she failed to give him medical attention after the excessive

force incident with Dorn, that Eubanks wrote to defendant Beam and told him he was

afraid of Dorn, that he wrote to Theander (presumably, the same Theander as the first

excessive force claim) and complained that the back-of-cell restriction hurt his serious back

issues, and that he wrote to Foster and asked him to review segregation policies. Eubanks

does not state whether he exhausted administrative remedies as to any claims against these

defendants. However, the allegations all fall under his claims against Dorn and Theander

which Eubanks did not fully exhaust until after he filed this case.

       Eubanks alleges that he failed to fully exhaust his administrative remedies before his

filed the complaint in this case. Therefore, I will dismiss this case without prejudice. See

Ford, 362 F.3d at 401. Eubanks is free to file a new case or cases regarding these claims. I

                                               7
remind him that his claims against Dorn and his claim against Theander belong in separate

cases.

                                           ORDER

         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

         IT IS FURTHER ORDERED that the Clerk’s Office mail Eubanks a prisoner

complaint form along with this order.

         IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall

collect from his institution trust account the $339.25 balance of the filing fee by collecting

monthly payments from the plaintiff’s prison trust account in an amount equal to 20% of the

preceding month’s income credited to the plaintiff’s trust account and forwarding payments

to the clerk of court each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The agency shall clearly identify the payments by the case name and

number. If the plaintiff transfers to another county, state, or federal institution, the

transferring institution shall forward a copy of this order, along with the plaintiff's remaining

balance, to the receiving institution.

         IT IS FURTHER ORDERED that the Clerk’s Office send a copy of this order to the

officer in charge of the agency where the plaintiff is confined.

         Dated at Milwaukee, Wisconsin this 3rd day of October 2018.


                                                    BY THE COURT:

                                                    s/Nancy Joseph ____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge

                                               8
